     2:21-cv-02262-DCN     Date Filed 07/23/21   Entry Number 1   Page 1 of 4




                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                          CHARLESTON DIVISION

TAFFANY HAMILTON            )        CIVIL ACTION NO. 2:21-cv-02262-DCN
CLEVELAND,                  )
                            )
           Plaintiff,       )               SUMMONS
                            )             (PERSONAL INJURY)
vs.                         )           (JURY TRIAL DEMANDED)
                            )
S2F INSTALLATION, LLC,      )
                            )
           Defendant.       )
_____________________________

TO THE DEFENDANT ABOVE-NAMED:

      YOU ARE HEREBY SUMMONED and required to answer the Complaint
in this action, a copy of which is herewith served upon you, and to serve a
copy of your Answer to the said Complaint on the subscriber at his office,
108 Central Avenue, Suite 7, Goose Creek, South Carolina 29445, within thirty
(30) days after the service hereof, exclusive of the day of such service; and if
you fail to answer the Complaint within the time aforesaid, the Plaintiff in
this action will apply to the Court for the relief demanded in the Complaint
and judgment by default will be rendered against you for the relief
demanded in the Complaint.
                               S/JOHNNY F. DRIGGERS
                               JOHNNY F. DRIGGERS, ESQUIRE
                               108 Central Avenue, Suite 7
                               Goose Creek, SC 29445
                               (843) 572-8222
                               (843) 797-2114 (facsimile)
                               ATTORNEY FOR PLAINTIFF
Goose Creek SC

July 23, 2021.


                                        1
     2:21-cv-02262-DCN    Date Filed 07/23/21   Entry Number 1   Page 2 of 4




                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                          CHARLESTON DIVISION

TAFFANY HAMILTON            )       CIVIL ACTION NO. 2:21-cv-02262-DCN
CLEVELAND,                  )
                            )
           Plaintiff,       )              COMPLAINT
                            )            (PERSONAL INJURY)
vs.                         )          (JURY TRIAL DEMANDED)
                            )
S2F INSTALLATION, LLC,      )
                            )
           Defendant.       )
_____________________________

      Plaintiff, complaining of the Defendant, alleges and says:

      1.    Plaintiff is a citizen and resident of Berkeley County, South

Carolina. Defendant is a corporation organized under the laws of a state

other than South Carolina, and transacts business in Charleston, South

Carolina.

      2.    On September 18, 2018 Defendant was performing

construction/repair work at Plaintiff's place of employment, Gildan

Charleston Inc., located at 1980 Clements Ferry Rd., Charleston, SC.

      3.    As Plaintiff was walking through her place of employment, an

employee of Defendant dropped a metal pipe from overhead that struck

Plaintiff on her left wrist and upper body.

      4.    Defendant was negligent and reckless in one or more of the

following ways:



                                       2
     2:21-cv-02262-DCN    Date Filed 07/23/21   Entry Number 1   Page 3 of 4




            a.    Failing to properly secure the pipe;

            b.    Failing to barricade the area to keep persons, including

                  Plaintiff, from walking underneath;

            c.    Failing to warn persons, including Plaintiff, of overhead

                  work being performed;

            d.    Failing to exercise the degree of caution that a reasonably

                  prudent construction/repair firm would have performed

                  under the same or similar circumstances.

      As a direct result of Defendant's negligence/recklessness, Plaintiff has

sustained the following damages:

            a.    Medical bills, including hospital, physician, and prescription

                  charges;

            b.    Physical and mental pain-and-suffering;

            c.    Permanent physical impairment;

            d.    Loss of income;

            e.    Impairment of earning capacity.

      WHEREFORE, Plaintiff demands judgment against Defendant for such

amount of actual and punitive damages as the trier of fact shall determine,

for the costs of this action, and for such further relief as the Court deems

proper.

                             (Signature page follows)



                                        3
     2:21-cv-02262-DCN   Date Filed 07/23/21   Entry Number 1   Page 4 of 4




                                   S/JOHNNY F. DRIGGERS
                                   JOHNNY F. DRIGGERS, ESQUIRE
                                   108 Central Avenue, Suite 7
                                   Post Office Box 757
                                   Goose Creek, SC 29445
                                   (843) 572-8222
                                   ATTORNEY FOR PLAINTIFF

Goose Creek SC

July 23, 2021.




                                      4
